Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10 and 14, drawn to a fusion protein construct comprising an antibody module specifically bind MUC1 and an IL15 module, and pharmaceutical composition thereof.
Group II, claim(s) 11-13, drawn to a nucleic acid encoding the fusion protein construct, an expression cassette or vector comprising the nucleic acid and a host cell comprising the nucleic acid.
Group III, claim(s) 16-20, drawn to a method of treating a disease associated with abnormal cell growth.
Group IV, claim(s) 16-20, drawn to a method of prognosing or diagnosing a disease associated with abnormal cell growth.
Group V, claim(s) 16, 18, 19 and 21, drawn to a method of treating a disease associated with infections.
Group VI, claim(s) 16, 18, 19 and 21, drawn to a method of prognosing or diagnosing a disease associated with infections.
Group VII, claim(s) 16, 18, 19 and 22, drawn to a method of treating a disease associated with reduced immune activity.
Group VIII, claim(s) 16, drawn to a method of prognosing or diagnosing a disease associated with reduced immune activity.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a fusion protein construct comprising an antibody module that binds MUC1 and an IL-15 module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vasir et al., J. Immunol. 2005 February 15; 174 (4): 2376-2386, in view of Pilipow et al., Cancer Res. 2015 Dec 15; 75(24): 5187–5193, and Nath et la., Trends Mol Med. 2014 Jun; 20(6): 332–342. Vasir et al. teaches that IL-7 and IL-15 upregulate MUC1, which is aberrantly overexpressed on the cell surface of diverse carcinomas as well as hematologic malignancies (p. 2376, col. 1, first paragraph). However, IL-7, which is required for development and survival of T and B cells in mice and probably humans too, also induces expression of MUC1 on multiple myeloma cells (p. 2376, col. 2, first paragraph). It was shown that anti-MUC1 antibodies had no effect on antigen-specific T cell activation (p. 2783, paragraph bridging cols. 1-2). Pilipow et al. teaches IL-15 is a potent immunostimulatory cytokine that potentiates T and NK cell immune responses and promotes production of long-lived memory T cells (Abstract). IL15 showed anti-cancer effects in a variety of murine cancer models, and in clinical trials with patients with metastatic melanoma and renal cell carcinoma there was a noted benefit in 5 patients and clearance of lung lesions in 2 (p. 5190, col. 1, first full paragraph and last paragraph).  It is stated (p. 5190, col. 2, start of second full paragraph), “Tumor delivery of IL15 instead of systemic administration would be optimal to decrease toxicity and increase efficacy.” Nath et al. teaches that MUC1 is overexpressed in a variety of epithelial cancers and is involved in their progression (e.g., p. 332, end col. 1). “Several studies have indicated that MUC1 plays a critical role in the transcriptional regulation of genes associated with tumor invasion, metastasis, angiogenesis, proliferation, apoptosis, drug resistance, inflammation, and immune regulation [8,45,48,50–54].” (p. 337, col. 2, end of first paragraph).  Two MUC1 specific antibodies, PAM4 and TAB004, are being developed for diagnostic and cancer therapeutic purposes (p. 339, paragraph bridging cols. 1-2). It would have been obvious to have combined treatment of an anti-MUC1 antibody with IL-15, including as a fusion construct, because MUC1 was known to be overexpressed on epithelial cancer cells and anti-MUC1 antibodies were being developed for therapy and IL-15 was shown to both increase MUC1 expression as well as have anti-cancer effects on its own by virtue of potentiating T and NK cell immune responses. Therefore, it would have been obvious and desirable to combine cancer treatment using IL-15 with an anti-MUC1 antibody to counter IL-15-induced expression of MUC1 as well as to target cancer cells.  It is noted that Pilipow et al. also suggested local tumor targeting of IL-15 to reduce systemic effects, which a fusion of IL-15 with an anti-MUC1 antibody would reasonably have been expected to accomplish. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 27, 2022